J-A19035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MAX KANEVSKY                     :         IN THE SUPERIOR COURT OF
                                     :              PENNSYLVANIA
                   Appellant         :
                                     :
                                     :
              v.                     :
                                     :
                                     :
    REVOLUTION ICE RINK, LLC., BLACK :         No. 3001 EDA 2019
    BEAR SPORTS GROUP, INC., AND :
    SCOTT F. DEROSA                  :

               Appeal from the Order Entered October 3, 2019
     In the Court of Common Pleas of Philadelphia County Civil Division at
                          No(s): No. 190607507

BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                   FILED SEPTEMBER 14, 2020

       Max Kanevsky (Appellant) appeals from the order entered in the

Philadelphia County Court of Common Pleas sustaining the preliminary

objections to venue filed by Revolution Ice Rink, LLC (Revolution), Black Bear

Sports Group, Inc. (Black Bear), and Scott F. DeRosa (collectively,

Appellees).1 Appellant argues the trial court erred in transferring venue to

Bucks County because he satisfied the quantity and quality test established

by Pa.R.C.P. 2179(a)(2).2 For the reasons below, we affirm.



____________________________________________


1Appellees are represented by the same counsel and have filed a joint brief
on appeal.

2See Pa.R.C.P. 2179(a)(2) (personal action against a corporation or similar
entity may be brought in a county where it regularly conducts business).
J-A19035-20


      Black Bear owns and operates ice hockey rinks both in and outside the

Commonwealth, and has its principal place of business in Chevy Chase,

Maryland. Trial Ct. Op., 1/21/20, at 1-2; Appellees’ Answers & Objections to

Venue Interrogatories, 9/4/19, at 7.    Revolution, which is a wholly-owned

subsidiary of Black Bear, owns and operates a single ice hockey rink, owns a

youth elite hockey team which plays its home games there, and has its

principal place of business in Warminster, Pennsylvania. Trial Ct. Op. at 1, 5;

Appellees’ Answers & Objections to Venue Interrogatories at 7.              The

recreational hockey rink owned and operated by Revolution, the Revolution

Ice Gardens (the Rink), is located in Warminster, Bucks County. Trial Ct. Op.

at 1-2; Appellees’ Answers & Objections to Venue Interrogatories at 7. As

stated by the trial court, “[o]n May 2, 2019, Appellant suffered a compound

leg fracture while playing recreational ice hockey at the [Rink] in Warminster,

Bucks County.” Id.

      Appellant filed a civil action against Appellees in Philadelphia County on

June 28, 2019, alleging a single count:      that the negligence of Appellees

resulted in his injuries. Appellant’s Complaint, 6/27/19, at 6. Appellees filed

joint preliminary objections to venue on July 19, 2019, arguing that none of

them could be properly served in Philadelphia County because none were

domiciled or conducted any business there. Appellees’ Preliminary Objection

to Improper Venue, 8/1/19, at 1.




                                     -2-
J-A19035-20


      The trial court conducted an evidentiary hearing on October 3, 2019. At

the hearing, Appellant argued that venue was proper in Philadelphia County,

citing a press release, published by Business Wire on March 5, 2019, written

by Black Bear’s CEO Murry Gunty and provided by Black Bear Vice President

Ryan Scott. See N.T. Deposition of Ryan Scott, 10/1/19, at 16-18. The press

release stated that the Rink is “the hockey hub of North Philadelphia.” Id. at

16.   Appellant contended this statement indicated Appellees were “using

Philadelphia to generate revenue, and that’s something that could be used in

[proper venue] analysis.”    N.T. Venue Hearing, 10/3/19, at 5-6.        Further,

Appellant averred Appellees failed to meet their burden to provide evidence

of their lack of business activities in Philadelphia, as Black Bear Vice President

Scott could not provide data on the number of Philadelphia residents that are

customers of the Rink. See id. at 7-8.

      Appellees responded that CEO Gunty’s comments were advertising, that

advertising did not create proper venue in Philadelphia County, and further

that the Rink did not keep a record of the residences of its customers, and

thus it was not possible to provide the data sought by Appellant. See N.T.

Venue Hearing at 8-9.     Appellees asserted that they have not owned any

corporate entities or properties, nor maintained any storefronts to sell tickets,

within Philadelphia. See id. at 9. Further, Appellees cited their Answers and

Objections to Plaintiff’s Venue Interrogatories, which stated that neither Black

Bear nor Revolution generated revenue in or paid taxes to Philadelphia. Id.


                                      -3-
J-A19035-20


at 9; see Appellees’ Answers & Objections to Venue Interrogatories at 3-4, 6.

On the same day, the court entered the underlying order sustaining Appellees’

preliminary objections to improper venue and transferred this matter to the

Court of Common Pleas of Bucks County. Trial Ct. Op. at 3.

      Appellant filed a timely notice of appeal on October 10, 2019, and timely

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of matters complained of on appeal.

      Appellant raises one issue on appeal:

      Did the [trial] court abuse its discretion by entering an order
      sustaining Preliminary Objections and transferring venue from
      Philadelphia County to Bucks County when [Appellant] satisfied
      the quality and quantity analysis on venue in Philadelphia
      pursuant to Pa.R.C.P. 2179(a)(2), and further, when [Appellee
      Black Bear]’s CEO actually admitted to substantial Philadelphia
      business activities, and further when the burden of proof in
      establishing improper venue rests with the party challenging
      venue?

Appellant’s Brief at 4.

      Appellant argues the trial court abused its discretion in transferring

venue to Bucks County, when Appellees Black Bear and Revolution regularly

conduct business in Philadelphia County.        Appellant’s Brief at 18, 21.

Specifically, Appellant avers that the trial court failed to conduct a proper

quantity and quality analysis of the contacts Appellees have in Philadelphia,

as required in Purcell v. Bryn Mawr Hospital, 579 A.2d 1282 (Pa. 1990).

See Purcell, 579 A.2d at 1285 (business contacts with a county, in which

venue is sought, must be judged on the basis of their “quality” and “quantity”).


                                     -4-
J-A19035-20


Appellant contends the court did not properly consider the following

circumstances: (1) Black Bear’s payment for, and ownership of, a youth ice

hockey team that includes “Philadelphia” in its name was a business act

essential to furthering its corporate objectives; (2) CEO Gunty’s press release

provided a basis for venue; and (3) the Rink’s proximity to Philadelphia was

necessary to its continued existence. See id. at 21, 22, 24, 27. We disagree.

      We note the relevant standard of review:

      A trial court’s ruling on venue will not be disturbed if the decision
      is reasonable in light of the facts. A decision to transfer venue will
      not be reversed unless the trial court abused its discretion. A
      plaintiff’s choice of forum is given great weight, and the burden is
      on the party challenging that choice to show it is improper.

      However, if there exists any proper basis for the trial court’s
      decision to grant the petition to transfer venue, the decision must
      stand.

Schultz v. MMI Prods., 30 A.3d 1224, 1228 (Pa. Super. 2011) (citation

omitted).

      Pennsylvania Rule of Civil Procedure 1006(e) states that improper venue

must be raised by preliminary objection. Pa.R.C.P. 1006(e).          Rule of Civil

Procedure 2179(a) governs where an action against a business organization

may be brought:

           (1) the county where its registered office or principal place
      of business is located;

            (2) a county where it regularly conducts business;

            (3) the county where the cause of action arose;




                                      -5-
J-A19035-20


          (4) a county where a transaction or occurrence took place
      out of which the cause of action arose, or

          (5) a county where the property or a part of the property
      which is the subject matter of the action is located provided that
      equitable relief is sought with respect to the property.

Pa.R.C.P. 2179(a)(1)-(5).

      With respect to Subsection (a)(2), the Pennsylvania Supreme Court

noted in Purcell that:

      “Our State acts, however, as to both domestic and foreign
      corporations, require ‘doing business’ in the county where suit is
      brought before jurisdiction can be acquired.” . . . [B]usiness
      contacts must be judged on the basis of their “quality” and
      “quantity.” . . . “Quality of acts” means “those directly, furthering,
      or essential to, corporate objects; they do not include incidental
      acts.” Quantity means those acts which are “so continuous and
      sufficient to be general or habitual.” . . . [T]he acts of the
      corporation must be distinguished: those in “aid of a main
      purpose” are collateral and incidental, while “those necessary to
      its existence” are “direct.”

Purcell, 579 A.2d at 1285 (citations omitted).Further, the Purcell Court

stated, “Mere solicitation of business in a particular county does not amount

to conducting business.” Id. at 1287.

      Here, the trial court concluded neither Black Bear’s nor Revolution’s

activities satisfied the quantity and quality standards of Purcell. Trial Ct. Op.

at 4. The court found no evidence in the record to indicate that either Appellee

conducted any activity necessary to advance their corporate objectives in

Philadelphia County. The court noted Appellant’s own complaint averred:

      [Black Bear] has its principal place of business in Chevy Chase,
      Maryland, [Revolution] has its principal place of business in


                                      -6-
J-A19035-20


      Warminster, [Bucks County,] Pennsylvania, and . . . DeRosa is a
      resident of Bucks County, Pennsylvania.

Trial Ct. Op. at 1. The court further reasoned:

      [T]he evidence shows the Philadelphia Revolution youth elite
      hockey team is based out of the [Rink] in Warminster, Bucks
      County. Without evidence of record showing the Philadelphia
      Revolution youth elite hockey team regularly conducts business in
      [Philadelphia C]ounty, the Philadelphia Revolution youth elite
      team is no different than any other organization that has
      Philadelphia in its name but conducts its business outside of
      Philadelphia County. See e.g. Harrah’s Philadelphia Casino &
      Racetrack (located in Chester, Delaware County . . . ), Philadelphia
      Union major league soccer team (located in Chester), the
      Philadelphia Premium Outlets (located in Limerick, Montgomery
      County . . .), and [the] Philadelphia International Airport (located
      in Tinicum Township, Delaware County). . . .

                                  *    *    *

      [The Rink] is physically located in Warminster, Bucks County.
      [Appellant] asks this Court to jettison this uncontroverted fact and
      find venue proper in Philadelphia because the CEO of [Black Bear]
      issued a press release, i.e. an advertisement, in which he refers
      to the [Rink] as “the hockey hub of North Philadelphia.” Calling
      an ice rink in Warminster “the hockey hub of North Philadelphia”
      does not ipso facto make venue proper in Philadelphia. The CEO’s
      statement was nothing more than an advertising technique[ ] in
      which the speaker embellishes a fact to make a product appear
      more attractive. . . .

Trial Ct. Op. at 5-6.

      We add that Appellees’ answers and objections to venue interrogatories

averred, and they again argued at the October 3, 2019, venue hearing that in

the last five years, neither Black Bear nor Revolution owned, purchased, or

sold any property in Philadelphia. Appellees’ Answers & Objections to Venue

Interrogatories at 1-2, 3-4; N.T. Venue Hearing at 9. In addition, Appellees

stated that neither Black Bear nor Revolution paid any taxes or generated any


                                      -7-
J-A19035-20


revenue in Philadelphia.      Appellees’ Answers & Objections to Venue

Interrogatories at 4, 6.

      We note Appellant argues that the circumstances of this case are similar

to the facts of Purcell. In Purcell:

      Bryn Mawr Hospital . . . is located in Montgomery County, and the
      Purcells ([plaintiffs]) reside in Chester County. In 1985, the
      Purcells brought suit in Philadelphia County charging Bryn Mawr
      and the doctors and nurse . . . with negligence in the death of
      their infant daughter. Bryn Mawr filed preliminary objections to
      venue in Philadelphia County.

Purcell, 579 A.2d at 1283. The trial court found Bryn Mawr Hospital had

sufficient contacts with Philadelphia, on the basis that Bryn Mawr had

contractual affiliations with residency programs in Philadelphia, purchased

goods and services from businesses in Philadelphia to further its business in

Montgomery County, and maintained and paid for continuous advertisements

in Philadelphia. Id. at 1283-84.

      However, on appeal, our Supreme Court concluded that venue was

improper in Philadelphia County. Purcell, 579 A.2d at 1287. The Purcell

Court found that the business conducted by Bryn Mawr in Philadelphia was in

furtherance of its objectives in Montgomery County, and stated, “Our

conclusion would be different if, for example, Bryn Mawr established a branch

clinic in Philadelphia where paying customers would be diagnosed or treated

on the premises in Philadelphia, just as there can be no question that Bryn

Mawr does business in Montgomery County.” Id. Similar to the circumstances

in Purcell, venue might be proper in Philadelphia if Appellees owned and

                                       -8-
J-A19035-20


operated property in Philadelphia as they do in Warminster, Bucks County.

We conclude the trial court correctly applied the Purcell analysis and did not

abuse its discretion. Appellant is therefore not entitled to relief.

          The trial court found no evidence of business activity by Appellees in

Philadelphia, and found the March 5, 2019, press release, containing CEO

Gunty’s comments, was an advertisement. See Trial Ct. Op. at 5-6. The

press release, describing the Rink as a hub of hockey activity within

Philadelphia, did not constitute an essential act for the existence of Black Bear

or the accomplishment of its corporate objectives. Even if this press release

were not an advertisement, it would be an act of Black Bear “in aid of [its]

main purpose,” not one necessary to its existence which would satisfy the

quality of contact analysis set forth in Purcell. See Purcell, 579 A.2d at

1285.

          We conclude the trial court did not abuse its discretion in sustaining

Appellees’ preliminary objections to venue and transferring this matter to the

Court of Common Pleas of Bucks County. Thus, Appellant is not entitled to

relief.

          Order affirmed.




                                       -9-
J-A19035-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/20




                          - 10 -